Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/1/2021 has been entered.
Response to Amendment
3.	This action is in response to the Amendment filled on 10/1/2021. The amendment has been entered. Claim 1 has been amended, claims 2-22 have been cancelled and claims 23-40 have been newly added. Claims 1, 23-40 are pending, with claims 1 and 33 being independent in the instant application.
Response to Arguments
4.        Applicant's Arguments/Remarks on page 13 states “The approach to utilization of one or more proxy models as set forth in Fig. 9 and at paras. 0048-0056 is not disclosed, taught or suggested by the combination of Kuchuk, the Kristensen-NPL ("Proxy Model") and Morton. For one or more of the following reasons, Applicant 
Applicant's Arguments/Remarks filed on 10/1/2021 on pages 6-13 regarding the 35 U.S.C. 102 and 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections are necessitated by Applicant's claim amendments. Therefore, upon further consideration, the previous rejection 35 U.S.C. 103 is being maintained and modified in the current office action. Accordingly, claims 1 and 23-40 are being rejected under 35 U.S.C. 103 (see the analysis below for Claim Rejections-35 U.S.C. 103). 
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the 
	Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.

    	4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 23, 26-34, 37-40 are rejected under 35 U.S.C. 103 being unpatentable over Shirzadi et al. (Pub. No. US2013/0116998A1) (hereinafter Shirzadi), in view of Kuchuk et al. (Pub. No. US 2016/0116638A1) (hereinafter Kuchuk) and further in view of Castellini et al. (Pub. No. US 2012/0059641A1) (hereinafter Castellini).
Regarding claim 1, Shirzadi teaches planning a pressure transient test utilizing a pressure transient reservoir proxy model based on probability distributions of input parameters; (Shirzadi disclosed in page 2 para [0026]: “The exemplary system and method is capable of estimating the average response time for the production field via reservoir-level capacitance-resistivity modeling, and enables linking of those estimates to causal-response analysis to better estimate injector-producer associations.” In page 6 para [0063]: “In the example of system 20 shown in FIG. 2, process 50 may be performed by obtaining data values corresponding to measurements … These measurement data obtained in process 50 can thus include historical flow rate measurements (including measurements for separate phases of multi-phase flows) from each injector I1 through I5 and producer P1 through P7 of production field 6, flow rates for those wells as calculated from indirect measurements at the wells (e.g., from pressure and temperature measurements), as well as other well measurements pertaining to flow rates, such as bottom-hole pressure (BHP) over time ... Non-structured or non-periodic data, such as data from fluid samples, well tests, and chemistry analysis, may also be incorporated into the particular time series retrieved in process” Moreover, in page 14 para [0125], it has been discussed about constructing a “capacitance model”, or “capacitance-resistivity model” (“CRM”), where derivation of a CRM for a given production field involves solution of an optimization problem, given injection flow rates and production flow rates, to minimize the absolute error.
Examiner considers the planning for the pressure transient test as ‘well tests’ being mentioned above where measurement data (e.g. pressure and temperature measurements) obtained as flow rates calculated at the wells.  Moreover, the capacitance-resistivity model (CRM) being considered as utilizing as pressure transient reservoir proxy model in order to optimize the injection and production flow rates and minimize the fault or uncertainty of a well production. 
While referring back to FIG. 3, it has been mentioned in page 15 para [0131]: “Decision 47 is performed by process 20 to evaluate whether the fit of the model has improved to a statistically significant extent … from the standard error or other uncertainty statistics calculated in the two most recent evaluations of the model, whether the distribution of the model parameters evaluated in that instance of process … is equal to the distribution of model parameters from the previous instance, to a selected Statistical significance. For example, decision 47 may evaluate this statistical similarity using a selected threshold level of p-value (probability that a selected statistic from the most recent parameter distribution is at least as extreme as that statistic from the prior distribution, if the distributions are equal) … . If the 
Examiner considers, the input parameters being probabilistically estimated when distribution of CRM model parameters from previous instance, reflects a statistically significant better fit i.e. evaluated CRM parameters being checked if this experiment/evaluation shows any better result (e.g. less standard error for CRM model). Therefore, obtained pressure measurements being utilized in this CRM model (pressure transient reservoir proxy model) to determine the probabilistic estimates of input parameter).
Shirzadi teaches beginning the pressure transient test within a well at a wellsite; (Shirzadi disclosed in page 6 para [0063]: “In the high-level flow diagram of FIG.3, the process begins with process 40 in which measurement data pertaining to flow rates of wells in production field 6 under investigation are obtained and processed … In the example of system 20 shown in FIG. 2, process 50 may be performed by obtaining data values corresponding to measurements directly obtained from flow meters and other sensors in the field via measurement inputs 28 … These measurement data obtained in process 50 can thus include historical flow rate measurements (including measurements for separate phases of multi-phase flows) from each injector I1 through I5 and producer P1 through P7 of production field 6, flow rates for those wells as calculated from indirect measurements at the wells (e.g., from pressure and temperature measurements), as well as other well measurements pertaining to flow rates, such as bottom hole pressure (BHP) over time.” 

Shirzadi teaches obtaining pressure measurements of well fluid during the pressure transient test; (Shirzadi disclosed in page 4 para [0046]: “Other measurements that can be obtained from modern oil and gas wells include measurement of such parameters as temperature, pressure, valve settings, gas-oil ratio, and the like. Measurements other than well measurements can also be acquired, examples of which include process measurements taken at the surface, results from laboratory analysis of production samples, and also estimates from various computational models based on measured parameters. These measurements and estimates can be useful in analysis of the measured or deduced flow rates, or can be otherwise useful in the management of the production field.” Shirzadi taught about obtaining pressure measurements of well fluid during the pressure transient test). 
However, Shirzadi doesn’t explicitly teach A method for predicting future production from a well, the method comprising: using the obtained pressure measurements to determine, through inversion based on the pressure transient reservoir proxy model and while continuing the pressure transient test, probabilistic estimates of the input parameters; estimating future production from the well based on the probabilistic estimates of the input parameters determined through inversion;
Kuchuk teaches A method for predicting future production from a well, the method comprising: (Kuchuk disclosed in page 1 para [0005]: “In one embodiment of the present disclosure, a method for well production forecasting using a geological Kuchuk taught a method for predicting/forecasting future production from a well).
Kuchuk teaches using the obtained pressure measurements to determine, through inversion based on the pressure transient reservoir proxy model and while continuing the pressure transient test, probabilistic estimates of the input parameters; (According to Spec. of current application, Applicant stated in para [0037]: “The inversion can be performed using deterministic approaches (e.g., nonlinear least-squares method …)”. Examiner would construe the pressure transient reservoir proxy model through inversion or inverse modeling being performed by least-squares method/approach while continuing with the pressure transient test. 
Kuchuk disclosed in page 3 para [0030]: “A mathematical algorithm used during the inversion process is a maximum likelihood estimator rather than the more typical method of least squares regression in at least some embodiments. Additionally this new approach can be applied sequentially to the measured pressure and rate data.” Kuchuk discussed here about inversion modelling which is a least-squares regression and this approach is used in pressure transient test. Moreover, in page 4 para [0044]: “The calibration also includes using the measured transient pressure data and the simulated history of bottom hole pressure as input to fit the geological reservoir model to the measured flow rate data to estimate parameters of the model (block 68). The parameters estimated in this manner may include at least some of the parameters estimated by fitting the model to the measured pressure data … The calibration may continue with building a simulated history of the downhole flow rate for the well based on the geological reservoir model and a change in the measured transient pressure data … Future well production may be forecast using the calibrated geological reservoir model (block 72). As noted above, additional data may be used to update the model and to determine whether the model or the well are changing over time. In one embodiment, the additional data includes flow rates measured at certain periods with a series of production well tests.” 
Examiner considers, calibrated geological reservoir model is the pressure transient reservoir proxy model which being built through inversion or least-squares regression approach in performing pressure transient test. It has been mentioned above, additional data (which includes flow rates measured at certain periods with a series of production well tests) is being used to update the model i.e. calibration or updating of geological reservoir model (transient reservoir proxy model) has been performed while continuing with the series of production well tests. Therefore, building the proxy model with probabilistic estimation of input parameters and continuing with the pressure transient test are simultaneous or iterative processes, because it has been mentioned earlier during the calibration of geological reservoir model, the measured transient pressure data and simulated bottom hole pressure data being used as input and these input being utilized to estimate the probabilistic input parameters for the proxy model such a way the model would fit or adjusted to the measured pressure data).
Kuchuk teaches estimating future production from the well based on the probabilistic estimates of the input parameters determined through inversion; (Kuchuk disclosed in page 3 para [0030]: “A mathematical algorithm used during the inversion process is a maximum likelihood estimator rather than the more typical method of least squares regression in at least some embodiments. Additionally this new approach can be applied sequentially to the measured pressure and rate data.” Kuchuk discussed here about inversion modelling which is a least-squares regression and this approach is used in pressure transient test. Moreover, in page 4 para [0044]: “The calibration also includes using the measured transient pressure data and the simulated history of bottom hole pressure as input to fit the geological reservoir model to the measured flow rate data to estimate parameters of the model (block 68). The parameters estimated in this manner may include at least some of the parameters estimated by fitting the model to the measured pressure data … The calibration may continue with building a simulated history of the downhole flow rate for the well based on the geological reservoir model and a change in the measured transient pressure data … Future well production may be forecast using the calibrated geological reservoir model (block 72). As noted above, additional data may be used to update the model and to determine whether the model or the well are changing over time. In one embodiment, the additional data includes flow rates measured at certain periods with a series of production well tests.” 
Examiner considers, the calibrated geological reservoir model being built through inversion or least-squares regression approach in performing pressure transient test. It has been mentioned above, calibration of a geological reservoir model is being performed by using the measured transient pressure data and the simulated history of bottom-hole pressure as input in order to fit the reservoir model to the measured flow rate data and to estimate probabilistic input parameters and all of these are the steps of Kuchuk taught about estimating future production from the well based on the probabilistic estimates of the input parameters determined through inversion).
Therefore, Shirzadi and Kuchuk are analogous art because they are related for modelling a production forecast for a well by analyzing a series of well tests to a given time and determining model parameters for a reservoir or proxy model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shirzadi and Kuchuk before him or her, to modify the planning a pressure transient reservoir proxy model based on the probability distributions of input parameters of Shirzadi, to include the reservoir proxy model through inversion while continuing the pressure transient test and estimating future production from the well of Kuchuk because “The calibration may continue with building a simulated history of the downhole flow rate for the well based on the geological reservoir model and a change in the measured transient pressure data … Future well production may be forecast using the calibrated geological reservoir model” (Kuchuk disclosed in page 4 para [0044]). Therefore, it would have been obvious to combine Kuchuk with Shirzadi to obtain the invention as specified in the instant claim(s).
Neither Shirzadi nor Kuchuk teaches terminating or modifying the pressure transient test in response to a 20determination that uncertainty in the estimated future production is below a predefined threshold value.
However, Castellini teaches terminating or modifying the pressure transient test in response to a 20determination that uncertainty in the estimated future production is below a predefined threshold value. (Castellini disclosed in page 1 para [0008]: “The method comprises constructing a proxy model that approximates a simulation output of a reservoir model from a set of sampling points … The proxy model is refined using the updated set of sampling points. Updating of sampling points and refinement of the proxy model continue until the proxy model satisfies a predetermined stopping criterion, such as a change between two successive proxy models being less than a predetermined threshold.” It has been discussed in page 4 paras [0054, 0055] that bottom-hole pressures, minimum or maximum production rates etc. are Well constraints. Moreover, set of simulation output values of numerical reservoir simulation are dependent on the input parameters, therefore, response surfaces are relied upon to quickly predict the response of simulators. Here, the purpose of numerical reservoir simulations is to predict or estimate future production for a well.
 In page 3 para [0038]: “The operator specifies a maximum number of iterations, a number of runs (new sampling points) per iteration k, and a convergence criterion to stop if the changes between two successive response surfaces are smaller than a predetermined threshold. Subsequent iterations of the response surface construction can proceed as follows …”; In page 3 para [0043]: “The procedure can stop when a predetermined convergence criteria is satisfied, such as when the number of iterations requested by the operator is complete or when the changes to the response surface are below the predetermined threshold. The response surfaces can then be used to predict simulator responses at unsampled locations and/or test asset development procedures such as uncertainty quantification …”

Therefore, Shirzadi, Kuchuk and Castellini are analogous art because they are related in modelling a production forecast for a well by analyzing a series of well tests to a given time and determining model parameters for a reservoir or proxy model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shirzadi, Kuchuk and Castellini before him or her, to modify the planning a pressure transient reservoir proxy model based on the probability distributions of input parameters and estimating future production from the well while continuing the pressure transient test of Shirzadi and Kuchuk, to include terminating or modifying the pressure transient test in response to uncertainty occurrence in the estimated future production of Castellini because “The procedure can stop when a predetermined convergence criteria is satisfied, such as when the number of iterations requested by the operator is complete or when the changes to the response surface are below the predetermined threshold … to predict simulator responses at unsampled locations and/or test asset development procedures such as uncertainty quantification” (Castellini disclosed in page 3 para [0043]). Therefore, it would have been obvious to combine Castellini with Kuchuk and Shirzadi to obtain the invention as specified in the instant claim(s).
Regarding claim 23, Shirzadi, Kuchuk and Castellini teach The method of claim 1, comprising Shirzadi teaches constructing the pressure transient reservoir proxy model based on realizations, (Shirzadi disclosed in page 2 para [0026]: “The exemplary system and method is capable of estimating the average response time for the production field via reservoir-level capacitance-resistivity modeling, and enables linking of those estimates to causal-response analysis to better estimate injector-producer associations.” Moreover, in page 14 para [0125], it has been discussed about constructing a “capacitance model”, or “capacitance-resistivity model” (“CRM”), where derivation of a CRM for a given production field involves solution of an optimization problem, given injection flow rates and production flow rates, to minimize the absolute error. Therefore, pressure transient reservoir proxy model as capacitance-resistivity model (CRM) in Shirzadi’s invention being constructed based on the realization of optimizing the injection and production flow rates and minimize the fault or uncertainty of a well production).
However, Shirzadi and Kuchuk do not teach the realizations are generated via sampling of probability distributions for uncertain input parameters.
 wherein Castellini teaches the realizations are generated via sampling of probability distributions for uncertain input parameters. (Castellini mentioned about uncertain input parameters in page 1 para [0003]: “Uncertainty arises due to Scarcity of data, inaccuracy of measured data, … As a result, reservoir simulation model outputs, such as forecasted hydrocarbon production, may have significant uncertainty due to the variety of uncertain input parameters.” In page 4 para [0045]: “The sample can be sample depends on the uncertainties for a particular application, and the associated goals for these uncertainties … In some embodiments of the present invention, the uncertain properties for sampling are global reservoir properties. In some embodiments, the uncertain properties for sampling are local field properties. Examples of local field properties include the permeability in the neighborhood of a well and the transmissibility of a fault.” It has been disclosed in page 4 para [0056]: “to obtain a probability distribution function for the cumulative oil production of the field after 10 years in production as a function of five uncertain geological parameters … The production forecasts were subject to five major sources of uncertainty: connate water saturation, rock compressibility, and permeability multipliers … the response surface for this example represents the cumulative field oil production as a function of these five uncertainty sources …”. 
Examiner considers the sampling of global reservoir and local field properties are related to the uncertain input parameters (e.g. permeability of a well, transmissibility of a fault etc. are uncertainties as well). It has been discussed above that probability distribution function being obtained as function of five uncertain geological parameters in oil production).
 20Regarding claim 26, Shirzadi, Kuchuk and Castellini teach The method of claim 1, wherein Shirzadi teaches the determined probabilistic estimates of the input parameters provide for interpretation of the obtained pressure measurements. (Shirzadi disclosed in page 6 para [0063]: “In the example of system 20 shown in FIG. 2, process 50 may be performed by obtaining data values pressure and temperature measurements), as well as other well measurements pertaining to flow rates, such as bottom-hole pressure (BHP) over time ... Non-structured or non-periodic data, such as data from fluid samples, well tests, and chemistry analysis, may also be incorporated into the particular time series retrieved in process” Here, a pressure transient test as ‘well tests’ being mentioned where measurement data (e.g. pressure and temperature measurements) obtained as flow rates/ pressure measurements calculated at the wells. While referring back to FIG. 3, it has been mentioned in page 15 para [0131]: “Decision 47 is performed by process 20 to evaluate whether the fit of the model has improved to a statistically significant extent … from the standard error or other uncertainty statistics calculated in the two most recent evaluations of the model, whether the distribution of the model parameters evaluated in that instance of process … is equal to the distribution of model parameters from the previous instance, to a selected Statistical significance. For example, decision 47 may evaluate this statistical similarity using a selected threshold level of p-value (probability that a selected statistic from the most recent parameter distribution is at least as extreme as that statistic from the prior distribution, if the distributions are equal) … . If the uncertainty statistic of the evaluated CRM parameters reflects a statistically significant better fit”. Here, the probability distributions of input parameter happened when threshold level of p-value being used to 
	Regarding claim 27, Shirzadi, Kuchuk and Castellini teach The method of claim 1, wherein Kuchuk teaches estimating future production comprises 10utilizing a production model. (Kuchuk disclosed in page 4 para [0042]: “the method includes using the geological reservoir model to forecast future production from the well (block 52). More specifically, this more detailed model and its parameters can be used to predict the rate response of the well into the future, i.e., production forecasting (see, e.g., FIG. 3). In at least some instances, the method may be repeated based on later testing (e.g., for a subsequent series of pressure transient tests) and the results can be compared to previous results to determine whether the well or reservoir model is changing with time.” Therefore, forecasting or estimating future production being done by utilizing the geological reservoir model and its parameters, which is used to predict the rate response of the well for the future production).
	Regarding claim 28, Shirzadi, Kuchuk and Castellini teach The method of claim 27, wherein Shirzadi teaches the production model comprises a production proxy model. (Shirzadi disclosed in page 2 para [0024]: “The exemplary system and method provides rapid turnaround in evaluation of potential waterflood actions. By capacitance-resistivity model is limited to only those necessary to fit the measurement data … The system and method are also readily scalable to production fields including a large number of injecting and producing wells, and to historical flow data obtained over relatively long periods of time.” In page 2 para [0025]: “The exemplary system and method is capable of standard error and confidence calculations in the capacitance resistivity model, by iteratively eliminating parameters with high standard error and thus increasing the confidence around the remaining parameters.” Moreover, in para [0026]: “The exemplary system and method is capable of estimating the average response time for the production field via reservoir-level capacitance-resistivity modeling, and enables linking of those estimates to causal-response analysis to better estimate injector-producer associations.” Here, the large number of injecting and producing wells, and to historical flow data obtained over time are scalable to production fields and applied to capacitance-resistivity model in order to evaluate/estimate the average response time for the production field and better injector-producer associations. Therefore, this reservoir-level capacitance-resistivity model is the production proxy model).
Regarding claim 29, Shirzadi, Kuchuk and Castellini teach The method of claim 28, wherein Castellini teaches the pressure transient test terminates responsive to uncertainty in the estimated future production of the production proxy model being equal to or less than a threshold value. (Castellini disclosed in page 1 para [0008]: “The method comprises constructing a proxy model that 
 In page 3 para [0038]: “The operator specifies a maximum number of iterations, a number of runs (new sampling points) per iteration k, and a convergence criterion to stop if the changes between two successive response surfaces are smaller than a predetermined threshold. Subsequent iterations of the response surface construction can proceed as follows …”; In page 3 para [0043]: “The procedure can stop when a predetermined convergence criteria is satisfied, such as when the number of iterations requested by the operator is complete or when the changes to the response surface are below the predetermined threshold. The response surfaces can then be used to predict simulator responses at unsampled locations and/or test asset development procedures such as uncertainty quantification …”
Examiner considers, response surfaces used to predict simulator which eventually predicts or estimates the future production for a well (as discussed above).  
	Regarding claim 30, Shirzadi, Kuchuk and Castellini teach The method of claim 27, comprising Castellini teaches forecasting future production using 20the production model for at least one period of time after terminating the pressure transient test. (Castellini disclosed in page 2 para [0011]: “proxy models can be utilized to forecast simulation outputs of the reservoir model or to test asset development procedures.” It has been mentioned in page 6 para [0074]: “The simulation output, such as a production forecast, is typically the result of simulating the reservoir model for the set of sampling points … Accordingly, the proxy model can be a response surface representing cumulative field oil production as a function of multiple uncertainty sources sampled from an input variable distribution.” Moreover, in page 3 para [0038]: ““The operator specifies a maximum number of iterations, a number of runs (new sampling points) per iteration k, and a convergence criterion to stop if the changes between two successive response surfaces are smaller than a predetermined threshold. Subsequent iterations of the response surface construction can proceed as follows …”; In page 3 para [0043]: “The procedure can stop when a predetermined convergence criteria is satisfied, such as when the number of iterations requested by the operator is complete or when the changes to the response surface are below the predetermined threshold. The response surfaces can then be used to predict simulator responses at unsampled locations and/or test asset development 
Examiner considers, proxy models being utilized to forecast simulation outputs such as a production forecast, which is the result of simulating the reservoir model. The simulation (the pressure transient test included here) get terminated when the changes to the response surface (e.g. in simulation procedure) are below the predetermined threshold and forecasting/prediction for the future production through the simulator happened for once after the termination in the production field).
	Regarding claim 31, Shirzadi, Kuchuk and Castellini teach The method of claim 30, wherein Castellini teaches the production model comprises a production proxy model. (Examiner would construe the ‘production proxy model’ as the resultant production model after the termination of the pressure transient test (as mentioned in claim 30). Castellini disclosed in page 1 para [0008]: “The set of sampling points is updated by adding new sampling points. The proxy model is refined using the updated set of sampling points. Updating of sampling points and refinement of the proxy model continue until the proxy model satisfies a predetermined stopping cri terion, such as a change between two successive proxy models being less than a predetermined threshold.” In page 6 para [0076]: “The set of sampling points is updated in step 105 by adding the new sampling points selected in step 103. The proxy model is refined in step 107 using the updated set of sampling points. Steps 103 through 107 are iteratively repeated in step 109 until the proxy model satisfies a predetermined stopping criterion, such as a change between two successive proxy models being less than a predetermined threshold. The refined proxy model is utilized in step 111 to evaluate the 
	Examiner considers, refined proxy model (in above discussion) is production proxy model).
Regarding claim 32, Shirzadi, Kuchuk and Castellini teach The method of claim 28, is incorporating the rejections of claim 23, because claim 32 has substantially similar claim language as claim 23, therefore claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shirzadi, Kuchuk and Castellini as discussed above for substantially similar rationale.
	Regarding claim 33, Shirzadi teaches A system comprising: a processor; Amd w/RCE re: Final OA 1 June 2021Page 4 of 14Ser. No. 16/034,386memory operatively coupled to the processor; and processor-executable instructions stored in the memory to instruct the system to: (Shirzadi disclosed in page 2 para [0030]: “FIG. 2 is an electrical diagram, in block form, of a computer system constructed according to exemplary embodiments herein.” In page 4 para [0057]: “As shown in FIG. 2 and as mentioned above, system 20 includes workstation 21 and server 30. Workstation 21 includes central processing unit 25, coupled to system bus … Central processing unit 25 refers to the data processing capability of workstation 21, and as such may be implemented by one or more CPU cores, co-processing circuitry … In the architecture of system 20 according to this example, system memory 24 is coupled to system bus BUS, and provides memory resources of the desired type useful as data memory for storing input data and the results of processing executed by central processing unit 25, as well as program memory for storing the computer instructions to be executed by central processing unit 25 in carrying out those Shirzadi disclosed/taught a computer system having processor as Central processing unit (CPU) capable of data processing and carrying out of the functions/different instructions described by the system and stored in the memory. Therefore, memory is operatively coupled to the processor or CPU and computer system instructs CPU to perform necessary functions or processor-executable instructions).
Shirzadi teaches plan a pressure transient test utilizing a pressure transient reservoir 5proxy model based on probability distributions of input parameters; (Shirzadi disclosed in page 2 para [0026]: “The exemplary system and method is capable of estimating the average response time for the production field via reservoir-level capacitance-resistivity modeling, and enables linking of those estimates to causal-response analysis to better estimate injector-producer associations.” In page 6 para [0063]: “In the example of system 20 shown in FIG. 2, process 50 may be performed by obtaining data values corresponding to measurements … These measurement data obtained in process 50 can thus include historical flow rate measurements (including measurements for separate phases of multi-phase flows) from each injector I1 through I5 and producer P1 through P7 of production field 6, flow rates for those wells as calculated from indirect measurements at the wells (e.g., from pressure and temperature measurements), as well as other well measurements pertaining to flow rates, such as bottom-hole pressure (BHP) over time ... Non-structured or non-periodic data, such as data from fluid samples, well tests, and chemistry analysis, may also be incorporated into the particular time series retrieved in process” Moreover, in page 14 para [0125], it has been discussed about constructing a 
Examiner considers the planning for the pressure transient test as ‘well tests’ being mentioned above where measurement data (e.g. pressure and temperature measurements) obtained as flow rates calculated at the wells.  Moreover, the capacitance-resistivity model (CRM) being considered as utilizing as pressure transient reservoir proxy model in order to optimize the injection and production flow rates and minimize the fault or uncertainty of a well production. 
While referring back to FIG. 3, it has been mentioned in page 15 para [0131]: “Decision 47 is performed by process 20 to evaluate whether the fit of the model has improved to a statistically significant extent … from the standard error or other uncertainty statistics calculated in the two most recent evaluations of the model, whether the distribution of the model parameters evaluated in that instance of process … is equal to the distribution of model parameters from the previous instance, to a selected Statistical significance. For example, decision 47 may evaluate this statistical similarity using a selected threshold level of p-value (probability that a selected statistic from the most recent parameter distribution is at least as extreme as that statistic from the prior distribution, if the distributions are equal) … . If the uncertainty statistic of the evaluated CRM parameters reflects a statistically significant better fit”. 
Examiner considers, the input parameters being probabilistically estimated when distribution of CRM model parameters from previous instance, reflects a statistically 
Shirzadi teaches begin the pressure transient test within a well at a wellsite; (Shirzadi disclosed in page 6 para [0063]: “In the high-level flow diagram of FIG.3, the process begins with process 40 in which measurement data pertaining to flow rates of wells in production field 6 under investigation are obtained and processed … In the example of system 20 shown in FIG. 2, process 50 may be performed by obtaining data values corresponding to measurements directly obtained from flow meters and other sensors in the field via measurement inputs 28 … These measurement data obtained in process 50 can thus include historical flow rate measurements (including measurements for separate phases of multi-phase flows) from each injector I1 through I5 and producer P1 through P7 of production field 6, flow rates for those wells as calculated from indirect measurements at the wells (e.g., from pressure and temperature measurements), as well as other well measurements pertaining to flow rates, such as bottom hole pressure (BHP) over time.” Here, the measurement data pertaining to flow rates of wells in production field began the pressure transient test within a well at a wellsite).
Shirzadi teaches obtain pressure measurements of well fluid during the pressure transient test; (Shirzadi disclosed in page 4 para [0046]: “Other measurements that can be obtained from modern oil and gas wells include acquired, examples of which include process measurements taken at the surface, results from laboratory analysis of production samples, and also estimates from various computational models based on measured parameters. These measurements and estimates can be useful in analysis of the measured or deduced flow rates, or can be otherwise useful in the management of the production field.” Shirzadi taught about obtaining pressure measurements of well fluid during the pressure transient test).
However, Shirzadi doesn’t explicitly teach A method for predicting future production from a well, the method comprising: using the obtained pressure measurements to determine, through inversion based on the pressure transient reservoir proxy model and while continuing the pressure transient test, probabilistic estimates of the input parameters; estimating future production from the well based on the probabilistic estimates of the input parameters determined through inversion;
Kuchuk teaches use the obtained pressure measurements to determine, through 10inversion based on the pressure transient reservoir proxy model and while continuing the pressure transient test, probabilistic estimates of the input parameters; ((According to Spec. of current application, Applicant stated in para [0037]: “The inversion can be performed using deterministic approaches (e.g., nonlinear least-squares method …)”. Examiner would construe the pressure transient reservoir proxy model through inversion or inverse modeling being performed by least-squares method/approach while continuing with the pressure transient test. 
Kuchuk disclosed in page 3 para [0030]: “A mathematical algorithm used during the inversion process is a maximum likelihood estimator rather than the more typical method of least squares regression in at least some embodiments. Additionally this new approach can be applied sequentially to the measured pressure and rate data.” Kuchuk discussed here about inversion modelling which is a least-squares regression and this approach is used in pressure transient test. Moreover, in page 4 para [0044]: “The calibration also includes using the measured transient pressure data and the simulated history of bottom hole pressure as input to fit the geological reservoir model to the measured flow rate data to estimate parameters of the model (block 68). The parameters estimated in this manner may include at least some of the parameters estimated by fitting the model to the measured pressure data … The calibration may continue with building a simulated history of the downhole flow rate for the well based on the geological reservoir model and a change in the measured transient pressure data … Future well production may be forecast using the calibrated geological reservoir model (block 72). As noted above, additional data may be used to update the model and to determine whether the model or the well are changing over time. In one embodiment, the additional data includes flow rates measured at certain periods with a series of production well tests.” 
Examiner considers, calibrated geological reservoir model is the pressure transient reservoir proxy model which being built through inversion or least-squares regression approach in performing pressure transient test. It has been mentioned above, additional data (which includes flow rates measured at certain periods with a series of production well tests) is being used to update the model i.e. calibration or 
Kuchuk teaches estimate future production from the well based on the probabilistic estimates of the input parameters determined through inversion; ((Kuchuk disclosed in page 3 para [0030]: “A mathematical algorithm used during the inversion process is a maximum likelihood estimator rather than the more typical method of least squares regression in at least some embodiments. Additionally this new approach can be applied sequentially to the measured pressure and rate data.” Kuchuk discussed here about inversion modelling which is a least-squares regression and this approach is used in pressure transient test. Moreover, in page 4 para [0044]: “The calibration also includes using the measured transient pressure data and the simulated history of bottom hole pressure as input to fit the geological reservoir model to the measured flow rate data to estimate parameters of the model (block 68). The parameters estimated in this manner may include at least some of the parameters estimated by fitting the model to the measured pressure data … The calibration may continue with building a simulated history of the downhole flow rate for the well based on the geological reservoir model and a change in the measured transient pressure Future well production may be forecast using the calibrated geological reservoir model (block 72). As noted above, additional data may be used to update the model and to determine whether the model or the well are changing over time. In one embodiment, the additional data includes flow rates measured at certain periods with a series of production well tests.” 
Examiner considers, the calibrated geological reservoir model being built through inversion or least-squares regression approach in performing pressure transient test. It has been mentioned above, calibration of a geological reservoir model is being performed by using the measured transient pressure data and the simulated history of bottom-hole pressure as input in order to fit the reservoir model to the measured flow rate data and to estimate probabilistic input parameters and all of these are the steps of estimating future production. Therefore, Kuchuk taught about estimating future production from the well based on the probabilistic estimates of the input parameters determined through inversion).
Therefore, Shirzadi and Kuchuk are analogous art because they are related for modelling a production forecast for a well by analyzing a series of well tests to a given time and determining model parameters for a reservoir or proxy model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shirzadi and Kuchuk before him or her, to modify the planning a pressure transient reservoir proxy model based on the probability distributions of input parameters of Shirzadi, to include the reservoir proxy model through inversion while continuing the pressure transient test and estimating future production from the well of Kuchuk because “The calibration may continue with Kuchuk disclosed in page 4 para [0044]). Therefore, it would have been obvious to combine Kuchuk with Shirzadi to obtain the invention as specified in the instant claim(s).
However, Shirzadi and Kuchuk do not teach terminating or modifying the pressure transient test in response to a 20determination that uncertainty in the estimated future production is below a predefined threshold value.
and Castellini teaches terminating or modifying the pressure transient test in response to a 20determination that uncertainty in the estimated future production is below a predefined threshold value. (Castellini disclosed in page 1 para [0008]: “The method comprises constructing a proxy model that approximates a simulation output of a reservoir model from a set of sampling points … The proxy model is refined using the updated set of sampling points. Updating of sampling points and refinement of the proxy model continue until the proxy model satisfies a predetermined stopping criterion, such as a change between two successive proxy models being less than a predetermined threshold.” It has been discussed in page 4 paras [0054, 0055] that bottom-hole pressures, minimum or maximum production rates etc. are Well constraints. Moreover, set of simulation output values of numerical reservoir simulation are dependent on the input parameters, therefore, response surfaces are relied upon to quickly predict the response of simulators. Here, the purpose of numerical reservoir simulations is to predict or estimate future production for a well.
stop if the changes between two successive response surfaces are smaller than a predetermined threshold. Subsequent iterations of the response surface construction can proceed as follows …”; In page 3 para [0043]: “The procedure can stop when a predetermined convergence criteria is satisfied, such as when the number of iterations requested by the operator is complete or when the changes to the response surface are below the predetermined threshold. The response surfaces can then be used to predict simulator responses at unsampled locations and/or test asset development procedures such as uncertainty quantification …”
Examiner considers, response surfaces used to predict simulator which eventually predicts or estimates the future production for a well (as discussed above).  The simulation (the pressure transient test included here) get terminated when the changes to the response surface (e.g. in simulation procedure) are below the predetermined threshold and this type of determination is in response to the uncertainty quantification for the purpose of estimated future production).
Therefore, Shirzadi, Kuchuk and Castellini are analogous art because they are related in modelling a production forecast for a well by analyzing a series of well tests to a given time and determining model parameters for a reservoir or proxy model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shirzadi, Kuchuk and Castellini before him or her, to modify the planning a pressure transient reservoir proxy model based on the probability distributions of input parameters and estimating future production from  while continuing the pressure transient test of Shirzadi and Kuchuk, to include terminating or modifying the pressure transient test in response to uncertainty occurrence in the estimated future production of Castellini because “The procedure can stop when a predetermined convergence criteria is satisfied, such as when the number of iterations requested by the operator is complete or when the changes to the response surface are below the predetermined threshold … to predict simulator responses at unsampled locations and/or test asset development procedures such as uncertainty quantification” (Castellini disclosed in page 3 para [0043]). Therefore, it would have been obvious to combine Castellini with Kuchuk and Shirzadi to obtain the invention as specified in the instant claim(s).
Regarding claims 37-39, Shirzadi, Kuchuk and Castellini teach The system of claim 33, are incorporating the rejections of claims 26-28, because claims 37-39 have substantially similar claim languages as claims 26-28, therefore claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shirzadi, Kuchuk and Castellini as discussed above for substantially similar rationale.
8.	Claims 24, 25, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shirzadi, Kuchuk and Castellini and further in view of a conference paper by O. Pajonk et al. (“Evaluation of Non-intrusive Generalized Polynomial Chaos Expansion in the Context of Reservoir Simulation”) (hereinafter Pajonk).
Regarding claim 24, Shirzadi, Kuchuk and Castellini teach The method of claim 1, however, Shirzadi, Kuchuk and Castellini do not explicitly teach the uncertain input parameter comprise 30at least one member selected from a group consisting of rate of oil production, permeability, fault transmissibility multiplier and distance to a fault.
wherein Pajonk teaches the uncertain input parameter comprise 30at least one member selected from a group consisting of rate of oil production, permeability, fault transmissibility multiplier and distance to a fault. (Pajonk disclosed in 3rd page at 1st para (top of the page): “In the context of reservoir simulation, standard examples of uncertain input random variables are fault multipliers, porosity/permeability multipliers, or parameterizations of relative permeability curves. Examples for output random variables are the field oil production total, bottom hole pressure, or water cut at selected times steps.” In 5th page under heading ‘Reservoir Model Description’: “The reservoir model, called NAGANI, is an under-saturated oil reservoir … For this reservoir, the base case distribution of porosity ranges between 0.027 to 0.280 while the permeability varies between 90 to 1000 mD. The model was built using isotropic permeability ratios … We perform a production forecast on the green field for the six early years under parametric uncertainty in nine key input parameters. Model uncertainties are considered for the permeability distribution … as well as major fault transmissibility. Model uncertainty parameters are defined and specified based on geologic and geophysical knowledge and interpretation from previous studies. Table 1 shows the ranges defined for the uncertainty parameters.” Moreover, rate of oil production being shown in 6th page under Figure 2 (left side) shows boxplots for field oil production total (FOPT). The underlying samples have been obtained from gPCE proxy models at selected observation points.” Therefore, Pajonk 
Regarding claim 25, Shirzadi, Kuchuk and Castellini teach The method of claim 1, however, Shirzadi, Kuchuk and Castellini do not explicitly teach the planning comprises performing a global sensitivity analysis.
wherein Pajonk teaches the planning comprises performing a global sensitivity analysis. (Pajonk disclosed in 1st page at 1st para under ‘Summary’: “estimation of prediction uncertainties including history data, reserves estimation, or optimization under uncertainty. Over the last few years, proxy modeling techniques have turned out to be essential for improving the efficiency of the employed methods, with one example being stochastic sampling techniques like Markov Chain Monte Carlo. An established proxy model family is the generalized Polynomial Chaos Expansion (gPCE).” Moreover, it has been discussed under ‘Conclusions’ that sensitivity information can be effectively derived from gPCE proxy models and the leading example for doing so is the “global sensitivity analysis”. Therefore, Pajonk taught about planning for a proxy modeling techniques involves deriving sensitivity information from gPCE proxy models and performing global sensitivity analysis).
Therefore, Shirzadi, Kuchuk, Castellini and Pajonk are analogous art because they are related in performing reservoir simulation in production fields and have robust optimization of field development plans. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shirzadi, Kuchuk, Castellini and Pajonk before him or her, to modify the Shirzadi to include the proxy modeling techniques by employing Polynomial Chaos Expansion (PCE), where global sensitivity analysis is the example of PCE proxy model of Pajonk. The suggestion/motivation for doing so would have been obvious by Pajonk because “estimation of prediction uncertainties including history data, reserves estimation, or optimization under uncertainty. Over the last few years, proxy modeling techniques have turned out to be essential for improving the efficiency of the employed methods … An established proxy model family is the generalized Polynomial Chaos Expansion (gPCE).” (Pajonk disclosed in 1st page at 1st para under ‘Summary’). Therefore, it would have been obvious to combine Pajonk with Shirzadi, Kuchuk and Castellini to obtain the invention as specified in the instant claim(s).
Regarding claim 34, Shirzadi, Kuchuk and Castellini teach The system of claim 33, comprising processor-executable instructions 20stored in the memory to instruct the system to: construct the pressure transient reservoir proxy model based on realizations, (Shirzadi disclosed in page 5 para [0058]: “In this embodiment, server 30 is a computer system, of a conventional architecture similar, in a general sense, to that of workstation 21, and as such includes one or more central processing units, system buses, and memory resources … server 30 is coupled to program memory 34, which is a computer readable medium that stores executable computer program instructions, according to which the operations described in this specification are carried out by analysis system 20. In this embodiment of the invention, these computer program instructions are executed by server”. Here, it has been estimating the average response time for the production field via reservoir-level capacitance-resistivity modeling, and enables linking of those estimates to causal-response analysis to better estimate injector-producer associations.” Moreover, in page 14 para [0125], it has been discussed about constructing a “capacitance model”, or “capacitance-resistivity model” (“CRM”), where derivation of a CRM for a given production field involves solution of an optimization problem, given injection flow rates and production flow rates, to minimize the absolute error. Therefore, pressure transient reservoir proxy model as capacitance-resistivity model (CRM) in Shirzadi’s invention being constructed based on the realization of optimizing the injection and production flow rates and minimize the fault or uncertainty of a well production).
However, Shirzadi and Kuchuk do not explicitly teach the realizations are generated via sampling of probability distributions for uncertain input parameters.
wherein Castellini teaches the realizations are generated via sampling of probability distributions for uncertain input parameters. (Castellini mentioned about uncertain input parameters in page 1 para [0003]: “Uncertainty arises due to Scarcity of data, inaccuracy of measured data, … As a result, reservoir simulation model outputs, such as forecasted hydrocarbon production, may have significant uncertainty due to the variety of uncertain input parameters.” In page 4 para [0045]: sample depends on the uncertainties for a particular application, and the associated goals for these uncertainties … In some embodiments of the present invention, the uncertain properties for sampling are global reservoir properties. In some embodiments, the uncertain properties for sampling are local field properties. Examples of local field properties include the permeability in the neighborhood of a well and the transmissibility of a fault.” It has been disclosed in page 4 para [0056]: “to obtain a probability distribution function for the cumulative oil production of the field after 10 years in production as a function of five uncertain geological parameters … The production forecasts were subject to five major sources of uncertainty: connate water saturation, rock compressibility, and permeability multipliers … the response surface for this example represents the cumulative field oil production as a function of these five uncertainty sources …”. 
Examiner considers the sampling of global reservoir and local field properties are related to the uncertain input parameters (e.g. permeability of a well, transmissibility of a fault etc. are uncertainties as well). It has been discussed above that probability distribution function being obtained as function of five uncertain geological parameters in oil production).
Regarding claims 35 and 36, Shirzadi, Kuchuk and Castellini teach The system of claim 33, are incorporating the rejections of claims 24 and 25, because claims 35 and 36 have substantially similar claim languages as claims 24 and 25, therefore claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shirzadi, Kuchuk, Castellini and Pajonk as discussed above for substantially similar rationale.
Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarma (US2012/0215512A1) disclosed a computer-implemented reservoir prediction system, method, and software are provided for quantifying uncertainty and evaluating production performance of a subterranean reservoir. A reservoir simulation model representing a Subterranean reservoir and an associated distribution of input variables are provided. A plurality of polynomial chaos expansions is generated. Each polynomial chaos expansion is used to approximate a simulation output of the reservoir simulation model for the distribution of input variables. The polynomial chaos expansion module is configured to forecast an output variable and associated output variable uncertainty using the polynomial chaos expansions and deterministic coefficients calculated by the non-intrusive spectral projection module.
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/     Examiner, Art Unit 2148


/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148